68 S.E.2d 792 (1952)
235 N.C. 121
In re FERGUSON et al.
No. 509.
Supreme Court of North Carolina.
February 1, 1952.
*793 Marshall B. Hartsfield, Raleigh, attorney for petitioners.
R. Brookes Peters, L. J. Beltman and E. O. Brogden, Jr., all of Raleigh, for respondent.
PER CURIAM.
The judgments heretofore pronounced are vacated and the cause is remanded to the Superior Court of Mecklenburg County on authority of In re Sellers, 234 N.C. 648, 68 S.E.2d 308, to the end that judgments may be imposed as provided by law.
After this opinion has been certified to the Superior Court, the proper officials of the State's prison are hereby directed to deliver custody of the petitioners to the sheriff of Mecklenburg County in order that proper sentences may be imposed on the defendants at the next term of the Superior Court convening for the trial of criminal cases.
The petitioners contend that if or when this cause is remanded they will be entitled to their release on bail for their appearance at the next term of the Superior Court of Mecklenburg County, citing State v. Silvers, 230 N.C. 300, 52 S.E.2d 877; State v. Walters, 97 N.C. 489, 2 S.E. 539. This contention is without merit.
In each of the above cited cases, the court was dealing with a misdemeanor. G.S. § 15-183. The petitioners have been convicted of a felony and whether they are released on bail, pending the entry of proper judgments, is a question that must rest in the sound discretion of the court below. After a defendant is convicted of a felony, there is no constitutional or statutory right to bail. State v. Parker, 220 N.C. 416, 17 S.E.2d 475; State v. Bradsher, 189 N.C. 401, 127 S.E. 349, 38 A.L.R. 1102.
Error and remanded.